Grant, J.
(after stating the facts). 1. These petitions cannot be treated as petitions for leave to file bills of review. In such petitions the petitioner must present to the court his proposed bill, excuse 4he delay, and show the merits of his case. Petitioner knew that his lands were assessed and taxed. He knew the time at which these taxes became due and payable. He is presumed to know, and probably did know, all the proceedings taken by the. auditor general under the law to sell his lands for nonpayment. He has made no affidavit or showing of merits. No complaint is made of the assessment, or that the taxes were unjust. He attacks only the proceedings leading up *384to and upon the sale. He knew that his lands were sold, and that some of the defendants had obtained title thereto, and yet chose to rest upon his rights for two years, without taking any steps provided by the law to test the validity of the proceedings. Some of the defendants have meanwhile become interested, not in the land itself, but in the timber cut therefrom, and without any knowledge that the petitioner claimed any interest therein. Under such circumstances, equity requires that a party move with promptness to assert his rights, and to protect the interests of those who may become innocent purchasers of the products which may be severed. Petitioner has utterly failed to make any showing entitling him to the favor or grace of a court of equity. His present position is one of his own choosing, for which he has no one to blame but himself. The rule in such cases is well stated in Campau v. Van Dyke, 15 Mich. 371:
“Sound public policy and a just regard for the stability of private rights require that the solemn judgments and decrees of courts, affecting the rights of property, shall not be lightly disturbed, nor, without the strongest reason, allowed to be impeached after any considerable period of time, during which the parties have been allowed to rely upon them, and others may have obtained interests on the faith of them, or the evidence by which they might have been sustained has been lost. And if a party to such judgment or decree might, after any considerable period, impeach its validity without showing a proper excuse or reasonable justification for the delay, * * * a general feeling of insecurity and distrust, very injurious to property and business, must naturally result.”
The same doctrine is asserted in the following cases: Warner v. Juif, 38 Mich. 662; McVickar v. Filer, 31 Mich. 304; Day v. Cole, 65 Mich. 154 (41 N. W. 505); Sanford v. Haines, 71 Mich. 116 (38 N. W. 777). Parties who have thus acted cannot complain if courts of equity leave them to those remedies which the strict rules of law afford. Petitioner has made no attempt to excuse his laches.
*385We have previously commented upon the policy of the present tax law of this State. It seeks to give every man the opportunity to appear in court and raise objections to the validity of his tax. As we have frequently said, “ Every man is presumed to know the law,” and undoubtedly all landowners do know that their lands are subject to sale for nonpayment of the taxes assessed against them. There is therefore little excuse for any failure to protect their interests. The law has also seen fit to expressly limit the power of the courts to set aside the confirmation to two cases, namely, where the taxes have been paid, or the property was exempt from taxation. The court has held that, when application is made within a reasonable time, it will set aside the decree and sale' in case of an entire lack of jurisdiction. If it appears upon the face of the proceedings that the court never acquired, or, having acquired, had lost, jurisdiction, this is a complete defense in a suit at law. To his legal remedy, under such circumstances, the tax law and equity leave him. Probably, being in possession, he might maintain a suit in equity to remove a cloud from title, where the proceedings were void upon their face.
2. These petitions must be treated as ones to set aside the decrees in the original proceedings, and to permit the petitioner to attack the validity of the decrees and sales; and the sole issue in those proceedings was, Were the decrees valid? The tax law is neither designed, nor is it adapted, to the trial of the rights of parties who have bought the products of these lands from either the original owner or the tax title owner after the sale. If either party seeks to reach these products which have been severed from the realty and sold as personalty, he must commence by an original proceeding, in which the parties interested can be summoned into court and defend their rights. Crawford v. Tuller, 35 Mich 57; Spaulding v. O’Connor, 119 Mich. 45 (77 N. W. 323).
This disposal of the cases renders it unnecessary to de*386termine the questions raised upon the tax proceedings. Some, if not all, of them have already been disposed of by former decisions.
The decrees are affirmed, with costs.
The other Justices concurred.